In an action, inter alia, to recover on an insurance policy, plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered September 9, 1983, which dismissed her second cause of action. The appeal brings up for review so much of an order of the same court, entered February 24,1984, as, upon reargument, adhered to the original determination.
Appeal from the order entered September 9, 1983 dismissed, without costs or disbursements. That order was superseded by the order entered February 24, 1984, made upon reargument.
*711Order entered February 24, 1984 affirmed, insofar as reviewed, without costs or disbursements. No opinion. O’Connor, J. P., Weinstein, Lawrence and Fiber, JJ., concur.